FILED

UNITED STATES DlSTRICT COURT  1 8 
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. D|strict and
Bankruptcy C0urts
Surf Moore, )
)
Plaintiff, )
)
v. ) civil Aaioii No. /4[ _ /(9_/(

)
Justice Dep’t. et al., )

> (uuA)
Defendants. ` )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se Complaint and
application to proceed in forma pauperis. The Court will grant the in forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Ruie S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. jarrell v. T:'sch,
656 F. Supp. 237, 239 (D.D.C. ]987). Rule S(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. ]qbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calz`fano, 75
F.R.D. 497, 498 (D.D.C. 1977).

The plaintiff, a resident of .lackson, Mississippi, purports to sue the United States
Departrnent of Justice and a construction company in Chicago, Illinois. See Compl. Caption.
Plaintiff claims that defendants have conspired to violate certain constitutional provisions and
federal law, see Compl. at 2, 13-15, but the complaint consists of recitations of constitutional
arnendments and federal statutes and incoherent statements Plaintiff has alleged no facts to
provide the defendants with adequate notice of a claim. Hence, this case will be dismissed. A

separate Order accompanies this Memorandum Opinion.

m-"" United`St~atee)District Judge
Date: July i 1 ,2014